Robinson. J.
(dissenting). The purpose of this suit is to subject the half section of land in Renville county to the lien of the plaintiffs’ judgment, which is $1,140.25. In an action by the plaintiffs against the McCormick defendants on May 18, 1914, the plaintiffs caused a writ of attachment to be issued and,levied on the lands in question. On May IS, 1915, a judgment in said action was obtained and docketed, and an execution was issued against the defendants, and the next day it was returned unsatisfied. Pending said action the McCormicks conveyed to W. A. Overing, father of Mrs. Luina M. McCormick, the southeast quarter of 27-161-84, and the east half of west half of the same section. The deeds were made and recorded April 10, 1914. The first tract was owned by L. J. McCormick and the second by his wife. Both tracts were worth about $10,000 and were subject to mortgages amounting to over $7,000. At and prior to the transfer the past-due interest on the mortgages and the taxes amounted to $840, and the McCormicks were unable to pay the same. The mortgagees *648were pressing them and insisting on immediate payment and threatening a foreclosure.
Under such pressure the daughter naturally requested her father, whose note was good at the bank, to loan them money to pay the interest and taxes. Having previously advanced the daughter several sums which, with interest, amounted to about $2,000, and which was then outlawed, the father refused to loan the money, and the land was conveyed to him for the amount due on the same and the money which he had loaned his daughter’. Thus the McCormicks counted on paying their debts and shifting the burden onto the old man. However, it is quite clear the deeds were made not only because of immediate pressure and to prevent a ruinous foreclosure, but also to hinder and delay the plaintiffs, whose attorney was pressing them for a mortgage on the land. Defendant Overing knew, or should have known, of such intent.
However, under the statute the transfer should be held void only in so far as it might prevent the plaintiffs from collecting the judgment by the sale of the land; and though the general rule is that a fraudulent grantee of land cannot hold the same as security for the payment of prior liens and taxes, yet there are reasons why that rule should not govern this case. Defendant Overing may well be considered a ward of the court. He was an old man in poor health, and his mind was sadly impaired, and his payment of the interest and taxes was no damage to any party. The chances are that in buying the land his motive was to prevent a foreclosure and to get something for the money advanced to his daughter.
However it may be, it is quite certain the equity of Overing compares well with those of the plaintiffs. Their judgment was obtained on a deal which was rather sharp and unconscionable. It was given on notes for an abstract outfit sold to the McCormicks for $4,100, and taken back on a chattel mortgage and sold to the plaintiff for $500. The courts might well refuse to aid in the collection of such a judgment or any judgment not based on a fair and honest consideration. Thus in suits for specific performance a court refuses to aid an unconscionable deal when the deeds were made as part of the consideration for the same. Overing paid the taxes and the past-due interest on the *649mortgages, amounting to $840, and since then he has paid a considerable amount of taxes and interest as the same became due, and for all such payments Overing has an equity superior to the plaintiffs, and he should have and retain full title to the land unless reimbursed for such payments.
It is clear the judgment in this case must be reversed for the reason it goes too far. It declares the deed to Overing to be null and void,, whereas in any event such deeds may be adjudged void only so far as they hinder the collection of plaintiffs’ judgment. It is only to the extent of the judgment, that the plaintiffs may question the right of the McCormicks to give away their land.
As the record does not clearly show the several amounts paid by Overing for taxes and interest, on return of the remittitur, the district court should forthwith take such additional testimony as may be-necessary to ascertain such payments and the amount of the same, with interest, and then to give judgment to the effect that for such amount Overing’s claim of title to the land is and shall be superior to the plaintiffs’ judgment, and that within thirty days the plaintiffs may repay the amount of such taxes and interest, and for the same that they be subrogated to a lien on the land, and that on such payment by the plaintiffs that the deeds to Overing be adjudged void in so far as they hinder the collection of the plaintiffs’ said judgment.